Affirmed and Memorandum Opinion filed August 21, 2008







Affirmed
and Memorandum Opinion filed August 21, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01053-CR
____________
 
JEREMIAH BLAKE LAMB,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District
Court
 Harris County, Texas
Trial Court Cause No.
1059903
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of Aguilty@ to the offense of indecency with a child.  Pursuant to a
plea agreement, the trial court deferred adjudication of guilt and placed
appellant under community supervision for five years.  Subsequently, the State
moved to adjudicate guilt.  Appellant entered a plea of Atrue@ to nine of the State=s ten allegations.  Following a
hearing, the trial court found the allegations true, adjudicated guilt, and
sentenced appellant to confinement for eight years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
21, 2008.
Panel consists of Justices Anderson, Fowler, and
Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).